Execution Copy

December 30, 2008

     
To:
  The Shaw Group Inc., as Borrower under the Credit Agreement Referred to Below
BNP Paribas, as Agent under the Credit Agreement Referred to Below
RE:
  Shaw Credit Agreement — Agreement To Be An Extending Lender
 
   

Reference is made to the Credit Agreement dated as of April 25, 2005 among The
Shaw Group Inc., the Guarantors party thereto, the Lenders party thereto, and
BNP Paribas, as Agent (as amended, modified, renewed or extended from time to
time, the “Credit Agreement”). Capitalized terms used herein and not otherwise
defined herein shall have the meanings attributed to them in the Credit
Agreement.

The undersigned is a Lender under the Credit Agreement and, prior to the date
hereof, has been a Non-Extending Lender. As at the date hereof, the total
Commitment of the undersigned is $60,000,000. The undersigned now wishes, and
hereby agrees, to be an Extending Lender for all purposes under the Credit
Agreement from and after the date hereof with respect to $45,000,000 of its
total Commitment. Accordingly, from and after the date hereof, the undersigned
shall be deemed to be and shall be treated as (i) an Extending Lender for all
purposes under the Credit Agreement with respect to $45,000,000 of its total
Commitment and (ii) a Non-Extending Lender for all purposes under the Credit
Agreement with respect to the remaining $15,000,000 of its total Commitment.

This Letter Agreement shall be construed in accordance with the internal laws
(without regard to the conflict of laws provisions) of the State of New York,
but giving effect to Federal laws applicable to national banks.

This Letter Agreement may be executed in counterparts. Transmission by facsimile
of an executed counterpart of this Letter Agreement shall be deemed to
constitute due and sufficient delivery of such counterpart and such facsimile
shall be deemed to be an original counterpart of this Assignment Agreement.

This Letter Agreement shall be binding upon the parties hereto and their
respective successors and assigns and shall inure to the benefit of and be
enforceable by each of the parties hereto and its successors and assigns.

IN WITNESS WHEREOF, the Lender party hereto has caused this Letter Agreement to
be duly executed as of the date first above written.

1

Merrill Lynch Capital Corporation

         
 
  By:   /s/ Arminee Bowler
 
       
 
  Name:
Title:   Arminee Bowler
Vice President

2

         
ACCEPTED, ACKNOWLEDG
  ED AND AGREED  

The Shaw Group Inc.
 
 

By:
  /s/ David Kinnison  

 
     

Name:
Title:
  David Kinnison
Vice President and Treasurer  



BNP Paribas, as Agent

     
By:
  /s/ John Emery
 
   
Name:
Title:
By:
  John Emery
Director
/s/ Pierre-Nicholas Rogers
 
   
Name:
Title:
  Pierre-Nicholas Rogers
Managing Director

3